tax_exempt_and_government_entities_division department of the treasury internal_revenue_service q washington d c jan set ep ala-t uniform issue list legend ‘decedent a taxpayer b- estate b_trust c trust d individual e state f date m daten date p ira x dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the proper page 2uu615032 rollover treatment of a distribution from decedent a’s individual_retirement_account ira x under sec_408d of the internal_revenue_code code correspondence dated date and date supplemented the request your authorized representative has submitted the following facts and representations decedent a was born on date m decedent a at the time of his death decedent a died on date n decedent a maintained ira x decedent a named his estate estate b as the beneficiary of his ira x and you taxpayer b were married to article iv of the last will and testament of decedent a provides that the residue of his estate which includes ira x shall be devised to trust c paragraph of trust c provides in part that following decedent a’s death if decedent a is survived by taxpayer b the trustee shall divide the trust c assets including all assets received by the trustees at decedent a’s death into two parts - each part to be administered as a separate trust to be known respectively as the marital trust and the family_trust initially the sole trustee of trust c was individual e the daughter of decedent a and taxpayer b on date p consistent with paragraph of trust c individual e appointed taxpayer b as a co-trustee of trust c delegated to taxpayer b all her powers as trustee regarding allocation of assets between the marital trust and the family_trust and resigned as trustee of the marital trust leaving taxpayer b as the sole trustee of that trust it is represented that such delegation is valid under state f law taxpayer b is currently the only trustee of trust c with the power to make allocations of assets between the marital trust and the family_trust paragraph of trust c provides in part that all income from the marital trust shall be distributed to taxpayer b during her lifetime paragraph of trust c provides that taxpayer b has the power to withdraw all of any portion of the marital trust assets at any time state f law to distribute the assets of the marital trust to herself as beneficiary or for her benefit without regard to the interests of any remainder beneficiary previously taxpayer b had also signed an assignment of interest so that upon allocation of assets to the marital trust the same could be immediately transferred to trust d as sole trustee taxpayer b has the unfettered right under taxpayer b was named one of the initial trustees of trust d article of trust d provides in relevant part that taxpayer b may without the consent of any other person transfer property to trust d as she deems appropriate page article of trust d governs distributions of trust d assets to taxpayer b during her lifetime sec_2_1 of trust d provides in relevant terms that the trustee s of trust d shall pay such principal and income of trust d to taxpayer b as she directs sec_2_1 of trust d provides that the trustee s of trust d shall make such other_payments to taxpayer b as she may direct in writing to said trustee s you intend pursuant to subparagraph of trust c to appoint all of the assets of ira x allocated to the marital trust to trust d pursuant to the terms of trust d you then intend to request payments of said transferred ira x funds and then transfer such assets into an ira maintained in your name said actions will occur no later than based on the above facts and representations you through your authorized representative request a ruling that you will not be required to include in your gross_income for federal tax purposes proceeds which are distributed form ira x to trust c subsequently allocated to the marital trust by you as sole trustee transferred to trust d then distributed to you and finally transferred into an individual_retirement_account maintained in your name within days of the date of distribution from ira x to decedent a’s estate in the year such assets are distributed and received by you with respect to your ruling_request code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution page 9uuvn6 code sec_408 provides that an ira shail be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor trix of the estate and also the sole beneficiary of the estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case the ira x account balance remaining at decedent a's death is payable to decedent a's estate pursuant to the terms of his last will the residue of the estate which includes ira x shall be devised to trust c you decedent a's surviving_spouse are the sole trustee of trust c and the sole beneficiary of the marital trust under trust c be allocated to the marital trust you will then transfer the proceeds directly from the marital trust to trust d you will subsequently demand payment of the ira x assets from trust d after which you will transfer the ira x proceeds into an ira set up and maintained in your name said transfer will occur within days of the date the ira amounts are distributed from ira x to decedent a’s estate as sole trustee you will cause the ira x proceeds to under the facts stated above you are to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude that you will not be required to include in your gross_income for federal tax purposes proceeds which are distributed form ira x to page 9uv910u32 decedent a’s estate then transferred to trust c subsequently allocated to the marital trust by you as sole trustee then transferred to trust d then paid and distributed to you and finally transferred into an individual_retirement_account maintained in your name within days of the distribution from ira x in the year such assets are distributed and received by you this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by you will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that your rollover of the ira x distribution will be made within the time frame referenced in code sec_408 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call id at not a toll free number kk kkkk sincerely yours j rances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
